UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

In re: )
Johnny Darrell Lorick, ) CASE #: 19-00252-JJG-13
_ Debtor. )

MOTION TO MODIFY CHAPTER 13 PLAN AFTER CONFIRMATION PURSUANT TO
11 U.S.C. §1329 AND NOTICE OF OBJECTION DEADLINE

COMES NOW the Debtor, by undersigned counsel, and moves the Court,
pursuant to 11 U.S.C. §1329, to modify the plan that was confirmed on March 26, 2020.
As grounds therefore, Debtor states:

1. The Debtor filed a Voluntary Petition seeking relief pursuant to Chapter 13
of the U.S. Bankruptcy Code on January 15, 2019;

2. Since the filing of the Chapter 13 Plan, there has been a change in
circumstances so significant and ongoing that the Debtor's Chapter 13 Plan must be
modified, to-wit: Due to legal work above and beyond the Rights & Responsibilities
Agreement, Debtor needs to amend his plan to pay Administrative Claims. (See
the Chapter 13 Plan, Amended Plan 15, which is attached hereto as Exhibit “A”)

3. Debtor's current monthly plan payment is $0.00 and herein Motion to
Modify Chapter 13 Plan proposes a monthly plan payment of $0.00, as Debtor's case is
paid in full due to the sale of real estate commonly referred to as Debtor's residence.
NOTICE: Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you
do not have an attorney, you may wish to consult one.
lf you do not want the court to enter an order granting the Motion to Modify Chapter 13
Plan, or if you want the court to consider your views on the motion, then on or before
March 15, 2021 (21 days after the date of service), you or your attorney must file with

the court a written objection explaining your position.

Those not permitted to file electronically must deliver any objection by U.S. mail,
courier, overnightexpress mail, or in person at:
(select the appropriate address)

Indianapolis Evansville and Terre Haute New Albany

 

116 U.S. Courthouse 352 Federal Bldg. 110 U.S. Courthouse
46 East Ohio Street 101 N.W. MLL. King Jr. Bivd. 121 West Spring Street
Indianapolis, IN 46204 Evansville, IN 47708 New Albany, IN 47150

If you mail your response to the court, you must mail it so.the court will receive it on or
before the date stated above.
You must also send a copy of your objection to:

Michael J. Norris, Mike Norris & Associates, P.C., 3802 W. 96" Street, #110,
Indianapolis, IN 46268

If you or your attorney do not take these steps, the court may decide that you do not
oppose an order granting the Motion to Modify Chapter 13 Plan and may enter an order
granting that relief.

WHEREFORE, the Debtor respectfully requests permission to amend the
Chapter 13 Plan pursuant to 11 U.S.C. §1329.

Date: 2/21/2021

Respectfully submitted,

My/

Michael J. Norris 415341-49)
Mike Norris & Associates, P.C.
Counsel for the Debtor

3802 W 96'" Street, #110
Indianapolis, IN 46268

Phone: (317) 266-8888

Fax: (317) 266-3401

E-mail: mike@mikenorrislaw.com
CERTIFICATE OF SERVICE

| hereby certify that on October 1, 2020, a copy of the foregoing pleading was
filed electronically. Notice of this filing will be sent to the following parties through the
Court's Electronic Case Filing System. Parties may access this filing through the
Court's system.

Ann M. DeLaney ECFdelaney@trustee13.com, ecfdelaney@gmail.com

Steven C, Earnhart earnhart@indiana-attorneys.com, meloche@indiana-attorneys.com

Steven Henry Patterson inbk@rslegal.com, rsbkecfbackup@qmail.com; reisenfeld@ecf.inforuptcy.com
Martha Rose Spaner inbk@rslegal.com, rsbkecfbackup@gmail.com; reisenfeld@ecf.inforuptcy.com

U.S. Trustee ustpregion10.in.ecf@usdoj.gov
| further certify that on October 1, 2020, a copy of the foregoing pleading was

mailed by first-class U.S. Mail, postage prepaid, and properly addressed to the
following:

See attached Exhibit “B,” serving Creditors who have filed a claim in herein case

and Debtor.
ih / J /

Michael J. Norris G15341-49)
Mike Norris & Associates, P.C.

 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION ; 2 "
Lever a

In re: )
Johnny Darrell Lorick, } Case No. 19-00252-JIG-13
Debtor, )

)

CHAPTER 13 PLAN
Original
Amended Plan# 1% _

1. NOTICE TO INTERESTED PARTIES:
The Debtor must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included,” if neither box is checked, or if both boxes are
checked, the provision will be ineffective if set out later in the plan.

 

 

 

 

 

1.1 | A limit on the amount of a secured claim, pursuant

 

to paragraph 8(b), which may result in a partial ‘ | [[] Included | [xX] Not Included
payment or no payment at all to the secured
creditor.
1.2 | Avoidance of a judicial lien or nonpossessory, non-
purchase money security interest. Any lien [_] Included | BX] Not Included

avoidance shall occur by separate motion or
proceeding, pursuant to paragraph 12.
1.3__| Nonstandard provisions, set out in paragraph 15, Included | [_] Not Included

 

 

 

 

 

 

 

z. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your
attorney. If you oppose any provision of this plan, you must file a timely written objection. This plan
may be confirmed without further notice or hearing unless a written objection is filed before the
deadline stated on the separate Notice you received from the Court.

(b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan.
Absent a Court order determining the amount of the secured claim, the filed proof of claim shall
control as to the determination of pre-petition arrearages; secured and priority tax liabilities; other
priority claims; and the amount required to satisfy and offer of payment in full. All claims that are
secured by a security interest in real estate shall comply with the requirements of Federal Rule of
Bankruptcy Procedure (“FRBP”)3001(c)(2)(C).

(c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all
creditors with claims secured by a security interest in real estate shall comply with the requirements of
FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's principal residence.
If there is a change in the mortgage servicer while the bankruptcy is pending, the mortgage holder
shall file with the Court and serve upon the Debtor, Debtor’s counsel and the Chapter 13 Trustee
(“Trustee”) a Notice setting forth the change and providing the name of the new servicer, the payment
address, a contact phone number and a contact e-mail address.
(d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage
creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose executory
contracts/unexpired leases are being assumed) may continue to mail customary notices or coupons to
the Debtor or the Trustee notwithstanding the automatic stay.

(e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,

the Trustee may increase the amount of any “Equal Monthly Amount” offered to appropriately
amortize the claim. The Trustee shall be permitted to accelerate payments to any class of creditor for
efficient administration of the case.

(f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry

of an order lifting the stay, no distributions shall be made on any secured claim relating to the subject
collateral until such time as a timely amended deficiency claim is filed by such creditor and deemed
allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME:
Debtor submits to the supervision and control of the Trustee all or such portion of future earnings or
other future income or specified property of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:

 

{a) PAYMENT AND LENGTH OF PLAN: Debtor'shall pay:a total of $61,685.00 to the. Trustee, |
starting not later than 30 days.after the order for rélief, over the first 23 months; then, Debtor shall pay]

to the Trustee procéeds ‘from the sale of real estate totaling $123,458.35. It is Debtor's it it th
Chapter 13 Trustee will distibute to-creditors an amount to pay all allowed claims in f

 
 

Additional payments to Trustee and/or future changes to the periodic amount proposed are:
None.

(b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C.
§1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the Trustee may obtain
such property or its proceeds to increase the total amount to be paid under the plan. However, if the
Trustee elects to take less than 100% of the property to which the estate may be entitled OR less than
the amount necessary to pay all allowed claims in full, then a motion will be filed, and appropriate
notice given.

(c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments
owed to secured lenders require additional funds from the Debtor's income, the Debtor and the Trustee
may agree that the Debtor will increase the periodic payment amount or that the time period for
making payments will be extended, not to exceed 60 months. Creditors will not receive notice of any
such agreement unless the total amount that the Debtor will pay to the Trustee decreases. Any party
may request in writing, addressed to the Trustee at the address shown on the notice of the meeting of
creditors, that the Trustee give that party notice of any such agreement. Agreements under this section
cannot extend the term of the plan more than 6 additional months,

(d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
pursuant to 1] U.S.C. §1329. Service of any motion to modify this plan shall be made by the moving
party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court.
 

5, PAYMENT OF ADMINISTRATIVE CLAIMS uncuusive OF DEBTOR'S ATTORNEY FEES):

 

 

 

 

 

 

 

_] ‘NONE
‘All allowed administrative-claims will be paid in full by the Trustee unless the creditor agrees
otherwise:
ee Creditor cower _.__ 11 Types of Claim t _.__, _. Scheduled “Amount. sd
Mike No Norris & 2 Associ tes, P.C. | | [Attorney Fees 195,01 000.00 est est; fee. application to: “tobe! filed. i]

 

 

 

 

 

 

 

 

 

6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

(a) Ongoing Domestic Support Obligations:

[x] NONE

Debtor shall make any Domestic Support Obligation payments that are due after the filing of

the case under a Domestic Support Order directly to the following payee:

 

Creditor

Type of Claim

Payment Amount

 

 

 

 

 

 

(b) Domestic Support Obligation Arrears:

[x] NONE

The following arrearages on Domestic Support Obligations will be paid in the manner specified:

 

Creditor

Type of Claim

Estimated Arrears

Treatment

 

 

 

 

 

 

 

 

 

 
7, PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR’S

PRINCIPAL RESIDENCE:

[_] NONE

As required by Local Rule B-3015-1(d), if there is a pre-petition arrearage claim on a mortgage
secured by the Debtor’s principal residence, then both the pre-petition arrearage and the post-petition
mortgage installments shall be made through the Trustee. Initial post-petition payment arrears shall be
paid with secured creditors. If there are no arrears, the Debtor may pay the secured creditor. Before
confirmation, the payment to the mortgage lender shall be the regular monthly mortgage payment
unless otherwise ordered by the Court or modified pursuant to an agreement with the mortgage lender.
After confirmation, payment shall be as set forth below. Equal Monthly Amount and Estimated
Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real estate

taxes and homeowners’ association or similar dues should be treated under this paragraph.

 

 

 

 

Creditor Residential Address Fetimated Equal Monthly x ones nl
1 mortgage on residene $81,011.20 ** $2,752.89 **
Colonial National | commonly referred to as 6445 tsa below 18h ekew ® Trustee Pay
Mortgage Harrison Ridge Blvd., forCreditor | for Creditor | © Direct Pay
Indianapolis, IN 46256 Treatment Treatment

Indiana Housing & | 2°! mortgage on residene $0.00 “ See
Community commonly referred to as 6445 PalBy bee $0.00 © Trustee Pay
Development Harrison Ridge Blvd., b) below as , ® Direct P.

: 7 ‘ to Creditor irect Pay
Authority ‘Indianapolis, IN 46236 Treatment

: . Statutory lien on residene

Harrison Ridge
Neighborhood commonly referred to as 6445 | $1,586.53 @ $0.00

Association, Inc.

Harrison Ridge Blvd.,

Indianapolis, IN 46236

8.0% Interest

 

 

 

 

 

 

 

No late charges, fees or other monetary amounts shall be assessed based on the timing of any
payments made by the Trustee under the provisions of the Plan, unless allowed by Order of the

Court.

 
8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
PARAGRAPH 7:

(a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

NONE
Pursuant to Local Rule B-3015-1{c), and unless otherwise ordered by the Court, prior to plan
confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under 11
U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments equal to
1% of a filed secured claim, The Trustee shall disburse such adequate protection payments to the
secured creditor as soon as practicable after receiving plan payments from the Debtor, and the secured
claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided in
paragraph 15, the Trustee will pay to the holder of each allowed secured claim the filed claim amount
with interest at the rate stated below.

 

Creditor Collateral Purchase Estimated Interest Equal Monthly Amount
Date Claim Amount Rate

 

 

 

 

 

 

 

 

 

 

(b) Secured Claims as to Which 11 U.S.C. § 506 Valuation is Applicable:

XX] NONE
Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan
confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value of the
collateral stated below. The Trustee shall disburse such adequate protection payments to the secured
creditor as soon as practicable after receiving plan payments from the Debtor, and the secured
claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided in
paragraph 15, the Trustee will pay to the holder of each allowed secured claim in the manner set forth
below,

 

Creditor Collateral Purchase Scheduled Value Interest Equal
Date Debt Rate Monthly
Amount

 

 

 

 

 

 

 

 

 

 

 

(c) Curing Defaults and/or Maintaining Payments:

Xx] NONE
Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
contract payments directly to the creditor:

 

Creditor Collateral/Type of Debt Estimated Arrears Interest Rate

 

 

 

 

 

 

 

 
(d) Surrendered/Abandoned Collateral:

NONE

The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate
abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the
listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is terminated in all respects. Any
allowed unsecured claim resulting from the disposition of the collateral will be treated in paragraph
10(b) below. Upon confirmation, the secured creditor is free to pursue its i rem rights.

 

Creditor

Collateral

Surrendered/Abandoned

Scheduled Value

 

© Abandoned
© Surrendered

 

 

 

 

 

 

9, SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

[_] NONE

All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest
thereon (whether or not an interest factor is expressly offered by plan terms), All allowed priority
claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees otherwise:

 

 

 

Creditor Type of Priority or Secured Claim Scheduled Treatment
Debt
Internal Revenue 2014 US Federal Priority Income | $2,740.25 | Paid in full through Trustee
Service Tax Liability conduit without interest
Indiana Department | 2014 Indiana State Secured $469.96 | Paid in full through Trustee

 

 

of Revenue Income Tax Liability conduit with interest
Indiana Department | 2016 Indiana State Priority $4,524.08 | Paid in full through Trustee
of Revenue Income Tax Liability , conduit without interest
Oregon Department | 2014 Oregon State Priority $227.10 | Paid in full through Trustee
of Revenue Income Tax Liability conduit without interest

 

 

 

 

 

 

10. NON-PRIORITY UNSECURED CLAIMS:

(a) Separately Classified or Long-term Debts:

 

 

[_] NONE
Creditor Basis for Treatment Amount Interest
Classification
Navient Long-term non- To be paid in full | $13,011.00 | Interest shall
Corporation dischargeable student | with other general: continue to accrue

loan

‘unsecured creditors

pursuant to the
original contract

 

 

 

 

 

 

 

(b) General Unsecured Claims:

[_] Pro rata distribution from any remaining funds; or

XX] Other: 100% of allowed claims to be paid in full,

 

 

 
11, EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

#
(] NONE
All executory contracts and unexpired leases are REJECTED, except the following, which are

assumed:

 

Creditor Property Description Treatment

 

Aspen Square Management | Apartment lease agreement | ASSUMED

 

 

 

 

 

 

12, AVOIDANCE OF LIENS:

NONE
Debtor will file a separate motion or adversary proceeding to avoid the following nonpurchase
money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
exemptions:

 

Creditor Collateral/Property Description Amount to be Avoided

 

 

 

 

 

 

 

13, LIEN RETENTION: With respect to each allowed secured claim provided for by the plan, the
holder of such claim shall retain its lien securing such claim until the earlier of a) the payment of the
underlying debt determined under non-bankruptcy law or b) entry of a discharge order under 11 U.S.C. §
1328,

14, VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
expressly retained by the plan or confirmation order, the property of the estate shall revest in the Debtor
upon confirmation of the Debtor’s plan, subject to the rights of the Trustee, if any, to assert claim to any
additional property of the estate acquired by the Debtor post-petition pursuant to operation of 11 U.S.C. §
1306.

15. NONSTANDARD PROVISIONS:

[J] NONE
Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard
provision placed elsewhere in the plan is void. These plan provisions will be effective only if the
included box in Paragraph 1.3 of this plan is checked.

(a) Debtor acknowledges that taxing authorities may continue to assess post-petition interest on any
tax liabilities which are non-dischargeable; therefore, Debtor shall contact the taxing authorities
after a Discharge Order is entered, in order to make payment arrangements on any tax liabilities
which may remain due and owing,

(b) Creditor is owed $0.00 arrears as of the petition date and regular monthly installment payments are
not due until certain events occur as specified in the underlying note. Therefore, neither the Debtor
nor the Trustee shall make payments to the Indiana Housing & Community Development
Authority while the case is pending, but said creditor shall retain a lien on the underlying real
estate pursuant to the terms of the underlying note and mortgage executed by the Debtor.
(c) Debtor shall report to:the Trustee as to whether Debtor receives any proceeds from the Personal
Injury Products Liability Class Action lawsuit, currently pending in the Southern District of
Illinois under Case No. 3:16-cv-00638-DRH, and the Court shall make a final determination as to
what portion io any of these proceeds are turned over to the Chapter 13 Trustee for benefit of
creditors.

(d) Creditor Colonial National Mortgage shail be paid $1,682.68 to pay the Interest plus Escrow
amount of the monthly mortgage payment (estimated from last statement from Creditor dated
December 17, 2018), through the Chapter 13 Trustee conduit, as Adequate Protection,
distributions from the Trustee to commence for that amount May 2019 and end December, 2019.

Then, Creditor shall be paid $2,491.24 for the January, 2020 payment through the Trustee conduit.

Then, commencing February, 2020, Creditor Colonial National Mortgage shall be paid $2,752.89
h.the Chapter 13 Trustee conduit, as Adequate Protection, through September:;
flis residence onJanuary., 202 Land paid Creditor im full, after, first receiving:

 

 
  

Date: January 12, 2021

he Ml) Darrell Lorick

Michael J. Norris (# 15341-49)
Mike Norris & Associates, P.C.
Attorney for the Debtor

3802 W 96" Street, #110.
Indianapolis, IN 46268

Phone: (317) 266-8888

‘Fax: (317) 266-3401

E-mail: mike@mikenorrislaw.com

 

 

By filing this document, the Debtor, if not represented by an attorney, or the Attorney for
the Debtor certifies that the wording and order of the provisions in this Chapter 13 plan
are identical to those contained in the form plan adopted by this Court, other than any
nonstandard provisions included in paragraph 15.

 

 

 
__ Case 19-00252-JJG-13 Doc 85 Filed 02/21/21 EOD 02/21/21 16:28:11 Pg12o0f12_

Johnny Darrell Lorick
2739 Hillside Avenue
Indianapolis, IN 46218

(p) INDIANA DEPARTMENT OF REVENUE
ATTN BANKRUPTCY

100 N SENATE AYE

INDIANAPOLIS IN 46204-2253

LAV Funding LIC
Rosurgent Capital Services
PO Box 10587

Greanville, SC 23603-0507

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Colonial Savings
FO Box 2988
Fort Worth, 3X 76113-2998

Indlana Hophrology & Internal Medicine
$011 W Harddian Street

Sulte 225

Indianapolis, IN 46260-5365

Navient Solutions, LLC on behalf of
Ascendiun Education Solutiens, Inc.
PO BOX 6941

Madison, WI 53708-8961

St. Vineent Hospital

by American InfoSouree as agent
FO Box 248938

Oklahona City, OK 73124-8838

HP BO

Internal Revenue Service
Attn: Bankruptcy Department
PO Box 7346

Philadelphia, PA 19101-7346

ODR Bkey
955 Center St NE
Salem, OR 973012555

titty
